Title: From Thomas Jefferson to Francis Walker, 27 June 1793
From: Jefferson, Thomas
To: Walker, Francis



Dear Sir
Philadelphia June 27. 1793.

I received two days ago your favor of May 31. on the subject of Mr. Underwood and immediately put the papers of recommendation into the hands of Genl. Knox, satisfying him of the respectability of the persons subscribing the recommendation. He will do for Mr. Underwood whatever and whenever justice will permit.—I think it very possible that Congress may be called together something earlier than the day now fixed for their meeting, which I mention that you may calculate your own movements accordingly. We have nothing new more than you will see in the public papers. My best and most affectionate respects are tendered to your father, and assurances to yourself of the esteem of Dr. Sir Your most obedt. humble servt.

Th: Jefferson

